MEMORANDUM **
Iskuhi Mkhitaryan and her children Gayane and Davit, all natives and citizens of Armenia, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) denial of their requests for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
After reviewing the record, we conclude that the IJ based at least one of the adverse credibility findings on specific, cogent reasons that went to the heart of petitioners’ claim for asylum. See Li, 378 F.3d at 964; Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000). Consequently, substantial evidence supports the BIA’s decision to reject petitioners’ claims for asylum, withholding, and CAT protection. See Li, 378 F.3d at 964; see also Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir.2003) (denying petition as to withholding and CAT claims when those claims rest on the same evidence as the asylum claim).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.